NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on August 08, 2022.  
   STATUS OF CLAIMS
Claims 1 and 3–8 are pending in this application. 
Claim 2 is cancelled. 
 INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on August 08, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
  EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
--- INFORMATION PROCESSING SYSTEM, INFORMATION PROCESSING METHOD, AND NON-TRANSITORY RECORDING MEDIUM FOR MANAGING AND NOTIFYING UPPER LIMIT OF FILE SIZE PROCESSABLE BY WORKFLOW TO USER  ---
ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Information Processing System, Information Processing Method, and Non-Transitory Recording Medium for Managing and Notifying Upper Limit of File Size Processable by Workflow to User.
Claims 1 and 3–8 are allowed. Claims 1, 7 and 8 are independent claim. Claims 3–6 depend on claim 1. 
The Non-Final Rejection (dated ‘May 24, 2022’) indicated that claims 2–5 would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. The Reply has amended independent claims 1, 7 and 8 by incorporating the allowable subject matter of claim 2. Accordingly, Claims 1, 7 and 8 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claims 1, 7 and 8.
The Reply has amended claims 1, 7 and 8 to add several features as shown in the excerpt below:
 [1] “analyze the current workflow to obtain a file maximum value indicating a maximum value of a file size processable by the current work flow; 
cause a display to display the file maximum value obtained; and 
in response to a work flow execution request, the circuitry further  refers to setting content of the current workflow and execution history, and  causes the display to display reference information to be refereed to, to avoid a file size error, the file size error being an error related to a file size”.
[7] “analyzing the workflow to obtain a file maximum value indicating a maximum value of a file size processable by the workflow; 
causing a display to display the maximum value; and 
in response to a work flow execution request, the circuitry further  refers to setting content of the current workflow and execution history, and  causes the display to display reference information to be refereed to, to avoid a file size error, the file size error being an error related to a file size”.
[8] “analyzing the workflow to obtain a file maximum value indicating a maximum value of a file size processable by the workflow;
causing a display to display the maximum value; and 
in response to a work flow execution request, the circuitry further  refers to setting content of the current workflow and execution history, and  causes the display to display reference information to be refereed to, to avoid a file size error, the file size error being an error related to a file size”.
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Yamada (2017/0019477) and Baba et al. (2019/0098154), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 1, 7 and 8 are allowable over the prior art of record. It follows that claims 3–6 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Zhang (2020/0204693)
Describes an information processing system comprises a memory and a circuitry. The memory is used to store an application for executing a series of processes. The circuitry is used to receive a display request for the use screen from an electronic device. A first acquisition request that includes a first item detail that is input to a first input item among the input items on the use screen based on the transmitted use screen information is received from the electronic device. The circuitry is used to execute a series of processes on the acquired electronic data in accordance with an execution order of multiple of programs defined by the process flow information. The list information of the candidate for the second input item associated with the first item detail and the third item detail is acquired from the external service. 
Hirose (2018/0074769)
Describes an information processing apparatus includes circuitry to execute workflow processing on data according to a workflow. The workflow defines a plurality of processes in a predetermined order. The circuitry obtains a first size of the data after a specific process of the plurality of processes is performed. The circuitry performs a subsequent process based on the first size. The subsequent process is one of a plurality of subsequent processes each of which is defined as a process subsequent to the specific process in the workflow.
Tanaka (2013/0176594)
Describes a system has a connecting unit enabling a connection process through a network (NW) e.g. internet. An acquiring unit acquires attribute information on distribution destination that is a destination of data to be distributed from the distribution destination. The distribution destination allows a user to be designated. An output unit e.g. speaker, outputs the acquired attribute information through a network (NW). A distribution control unit performs a process of distributing the data to the distribution destination designated by a user after the attribute information is output. 

Table 1
   CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672